J-S41024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEMETRIUS AQUINO                           :
                                               :
                       Appellant               :   No. 613 MDA 2020

          Appeal from the Judgment of Sentence Entered June 10, 2019
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0005024-2017


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 23, 2020

        Demetrius Aquino appeals the judgment of sentence entered following

his guilty plea to Second-Degree Murder, Robbery, Conspiracy, and Possession

of a Firearm with Altered Manufacturer’s Number.1 Aquino argues that the trial

court abused its discretion in denying his request to withdraw his plea and

challenges the discretionary aspects of his sentence. We affirm.

        On June 10, 2019, Aquino pled guilty to killing the victim while

attempting to rob him. Additionally, at the time of the robbery, Aquino was

with two other people who had agreed to commit the robbery with him. At the

guilty plea hearing, the Commonwealth inquired as to Aquino’s understanding

of what it meant to plead guilty to the charges. See N.T., Guilty Plea Hearing,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2502(b), 3701(a)(1)(i), 903, and 6110.2(a), respectively.
J-S41024-20



6/10/19, at 2-3. It explained to Aquino that the Second-Degree Murder charge

required a sentence of life without parole that was non-negotiable. Id. at 2.

The Commonwealth also informed Aquino of the rights he was giving up by

pleading guilty, his limited appellate rights, and asked whether anyone had

forced or threatened him to plead guilty. He responded that no one had made

any such threat. Id. at 4-5. The trial court then explained to Aquino each

charge to which he was pleading guilty. Id. at 6-9. The court inquired whether

Aquino agreed with the facts to which he was pleading guilty:

         THE COURT: That’s the allegation. Okay. Now, as far as the
         criminal homicide, do you admit that you participated in a
         felony of robbery and that Dion Walker was killed during
         that felony?

         [Aquino]: Yes, Your Honor.

         THE COURT: And do you admit that you participated in the
         felony of robbery, that you were actually committing a
         robbery or attempting to commit a robbery when the death
         of Mr. Walker occurred?

         [Aquino]: Yes, Your Honor.

         THE COURT: And do you admit that there was an agreement
         between you and at least one of the other individuals, either
         Chiara Snyder Harvey or Ricardo McClure, to commit this
         robbery?

         [Aquino]: Yes, Your Honor.

         THE COURT: And do you admit that you had possession of
         that particular firearm?

         [Aquino]: Yes, Your Honor.

         THE COURT: For the record, what was the firearm?

         [Commonwealth]: It was a .45-caliber handgun.



                                      -2-
J-S41024-20


         THE COURT: You had possession of the .45-caliber handgun
         that had an altered or obliterated manufacturer’s number or
         serial number. Do you admit that?

         [Aquino]: Yes, Your Honor.

Id. at 9-10.

      Following the above interaction between Aquino and the court, Aquino’s

counsel told the court that he was fine with going directly to sentencing and

had nothing additional to offer. Id. at 11. The trial court then gave Aquino an

opportunity to speak, and Aquino apologized to the victim’s family:

         I wanted to apologize to the family. I mean, right is right
         and wrong is wrong. I shouldn’t have did what I did. I
         shouldn’t have been there. I can’t bring your son back, but
         I just wanted to let y’all know I’m sorry for what happened,
         whether you take it or leave it, it’s on y’all. I just wanted to
         let you know that I am sorry.

Id. at 12.

      After hearing from the victim’s family the trial court expressed its

opinion about the case prior to sentencing Aquino.

         THE COURT: Very well. I wish to thank the members of the
         [victim’s] family who are present today. I know it was very
         difficult for mother and grandmother to get up and speak at
         an occasion like this, but I think it’s important that they did
         because I think it’s important for [Aquino] to hear how [the
         victim’s] death has affected [the victim’s] family. It’s one
         thing to imagine what the affect is. It’s another thing to hear
         it described in person and the affect it has on parents,
         grandparents, siblings, and so forth. There’s no doubt that
         this case causes an emotional loss and an emotional --
         severe emotional impact. Not only for Dion’s family but for
         [Aquino’s] family as well.

         We have one young man whose life has been lost, taken
         needlessly. There’s no question about that. But we have


                                      -3-
J-S41024-20


         another young man who is now faced with the prospect of
         spending the rest of his life in a state correctional institution.
         Not pleasant for either side, obviously. So there is a lot of
         pain and a lot of sorrow on both sides of the courtroom. So
         I have sympathy for both families that suffer because of the
         events that occurred on that street corner a year and a half,
         two years ago, and played out here in court today in terms
         of a sentencing. So it is sad all the way around. It is
         emotional all the way around. It is a devastating loss all the
         way around.

         And to [the victim’s] family, I can only offer my deepest
         sympathy for your loss, and I hope that being here today
         and seeing the case resolved in some fashion -- it will never
         be 100 percent resolved in your minds. I know that. You’ll
         live with this loss of [the victim] for the rest of your lives,
         and I understand that and I appreciate that. But I hope
         today brought you at least some closure in this case and will
         allow you to continue to grieve as you will for the rest of
         your life, I know, but to move forward in all your family
         matters in raising the family and so forth. So, again, I very
         much appreciate the fact that you’re here today.

         And, Mr. Aquino, I'm not sure what else I can say other than
         you made a terrible decision that day to engage in this
         felony and to commit a robbery, whether it was for drugs or
         money or a combination of both, it still was a senseless act.
         The shooting of [the victim] was just -- it was just
         unnecessary. It was needless, didn’t have to happen. And
         the robbery didn’t have to happen in the first place. And so
         whatever motivation you had to even arrange this particular
         criminal episode was just a very bad and a very wrong
         decision that has had tremendous consequences to [the
         victim’s] family and to you and your family as well.

Id. at 16-18. The trial court then imposed the following sentence: life

imprisonment without parole for Second-Degree Murder; a concurrent terms

of six to 12 years’ incarceration for Robbery and Conspiracy; and a consecutive

term of four to eight years’ incarceration for the firearms charge. Aquino did

not file a post-sentence motion or a direct appeal.


                                       -4-
J-S41024-20



        In December 2019, Aquino filed a Post Conviction Relief Act (“PCRA”)2

petition requesting that the court grant him a nunc pro tunc direct appeal.

See PCRA Petition, filed 12/27/19, at ¶ 1. The trial court appointed counsel,

and following an evidentiary hearing, reinstated Aquino’s right to file a direct

appeal on March 9, 2020, and gave him 30 days to file a notice of appeal. The

court did not reinstate his post-sentence motions rights.

        Even though the court did not grant him renewed post-sentence motion

rights, Aquino filed a post-sentence motion asking to withdraw his guilty plea.

His motion also contended that his sentence for the firearm charge was

excessive and unreasonable because the trial court did not consider his

rehabilitative needs. See Post-Sentence Motion, filed 4/7/20. The trial court

denied the motion and Aquino appealed. See Order, dated 4/9/20. Although

he filed his appeal more than 30 days after the order reinstating his direct

appeal rights, we treat the appeal as timely pursuant to the Pennsylvania

Supreme Court’s April 28, 2020 order extending filing deadlines due to the

coronavirus pandemic. See In re Gen. Statewide Judicial Emergency, 230

A.3d 1015, 1017 (Pa. 2020) (per curiam order).3


____________________________________________


2   42 Pa.C.S.A. §§ 9541-9546.

3 The order provides, in relevant part: “In all events, legal papers or pleadings
(other than commencement of actions where statutes of limitations may be in
issue) which are required to be filed between March 19, 2020, and May 8,
2020, generally SHALL BE DEEMED to have been filed timely if they are filed
by close of business on May 11, 2020.” In re Gen. Statewide Judicial
Emergency, 230 A.3d at 1017.

                                           -5-
J-S41024-20



      Aquino presents the following issues:

         1. Whether the trial court abused its discretion when it
            denied [Aquino’s] post-sentence motion to withdraw his
            guilty plea?

         2. Whether the trial court abuse[d] its discretion when it
            imposed a sentence contrary to the fundamental norms
            underlying the sentencing process when it imposed a
            sentence without consideration of the factors set forth in
            42 Pa.C.S. [§] 9721(B)?

Aquino’s Br. at 8 (suggested answers omitted).

      In his first issue, Aquino claims that the trial court erroneously denied

his request to withdraw his guilty plea. He maintains that the trial court should

have granted his request because there was no written guilty plea colloquy

and alleges that he did not know that the hearing was for purposes of pleading

guilty until he arrived in the courtroom. This claim is meritless as Aquino failed

to preserve this issue below, because his post-sentence motion was untimely.

      Following the imposition of sentence, a defendant has 10 days to file a

post-sentence motion. Pa.R.Crim.P. 720(A)(1). A post-sentence motion filed

beyond this deadline is untimely. See Commonwealth v. Patterson, 940

A.2d 493, 498 (Pa.Super. 2007). A defendant may ask the trial court for leave

to file a post-sentence motion nunc pro tunc, but the defendant must seek

such relief within 30 days from the imposition of sentence and the court must

expressly grant such relief. Commonwealth v. Capaldi, 112 A.3d 1242,

1244 (Pa.Super. 2015). In other words, the fact that the trial court may have

entertained a late post-sentence motion is insufficient – the trial court must



                                      -6-
J-S41024-20



explicitly grant the defendant permission to file the late post-sentence motion.

“The trial court’s resolution of the merits of the late post-sentence motion is

no substitute for an order expressly granting nunc pro tunc relief.”

Commonwealth v. Dreves, 839 A.2d 1122, 1129 (Pa.Super. 2003) (en

banc).

      Here, Aquino pled guilty on June 10, 2019, and therefore had until June

20, 2019, to file a timely post-sentence motion. After that time, Aquino had

until July 10, 2019, to request nunc pro tunc relief to file his post-sentence

motion. He did not file the instant post-sentence motion until April 7, 2020,

and it therefore was patently untimely. The fact that the trial court addressed

Aquino’s motion does not change our conclusion. See Dreves, 839 A.2d at

1129. The record is clear that Aquino’s request for nunc pro tunc relief in his

PCRA petition was limited solely to his direct appeal rights. Aquino’s post-

sentence motion is untimely and therefore we do not address the merits of his

claim alleging that the trial court erred in denying Aquino’s motion to withdraw

his plea. See Patterson, 940 A.2d at 498.

      Next, Aquino claims that the trial court imposed an excessive sentence

when it sentenced him to four to eight years in prison for the firearms offense.

He argues that the trial court failed to consider his rehabilitative needs.

      Aquino’s issue is a challenge to the discretionary aspects of his sentence,

and there is no automatic right to appellate review of such a claim. See

Commonwealth v. Disalvo, 70 A.3d 900, 902 (Pa.Super. 2013). Rather,

before we may consider such a challenge, we must first determine whether:

                                      -7-
J-S41024-20



(1) the appeal is timely; (2) the appellant preserved the issue; (3) the

appellant's brief includes a Pa.R.A.P. 2119(f) statement; and (4) the appellant

has raised a substantial question. See id. To preserve a challenge to

discretionary aspects of sentence, the defendant must raise the challenge

either     at   the   sentencing   hearing   or   in   a   post-sentence   motion.

Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa.Super. 2005). A failure to

do so results in waiver of the issue. Id.

         In the instant case, Aquino’s appeal is timely but he did not preserve

the challenge to his sentence below. He did not challenge his sentence at the

sentencing hearing or in a timely post-sentence motion. He therefore has

waived review of this issue.

         Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                                       -8-